Case: 16-50054      Document: 00513948336         Page: 1    Date Filed: 04/11/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                    No. 16-50054                                   FILED
                                  Summary Calendar                             April 11, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

STEVE MCGARY CARROLL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:03-CR-275-4


Before JOLLY, DAVIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Steve McGary Carroll, federal prisoner # 25236-056, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion for reduction of sentence based on Amendment
782 to the Sentencing Guidelines.            By moving to proceed IFP, Carroll is
challenging the district court’s certification that his appeal was not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50054      Document: 00513948336      Page: 2   Date Filed: 04/11/2017


                                   No. 16-50054

into a litigant’s good faith “is limited to whether the appeal involves legal
points arguable on their merits (and therefore not frivolous).” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation
omitted).
      The Supreme Court has prescribed a two-step inquiry for a district court
that is considering a § 3582(c)(2) motion. Dillon v. United States, 560 U.S. 817,
826 (2010). The court must first determine whether a prisoner is eligible for a
reduction as set forth in U.S.S.G. § 1B1.10. Id. If he is eligible, then the district
court must “consider any applicable [18 U.S.C.] § 3553(a) factors and determine
whether, in its discretion,” any reduction is warranted under the particular
facts of the case. Id. at 827.
      The district court properly concluded that Carroll was ineligible for a
reduction because he was sentenced pursuant to a Federal Rule of Criminal
Procedure 11(c)(1)(C) plea agreement, which stipulated a particular sentence
without reference to the Guidelines. See United States v. Benitez, 822 F.3d
807, 811-12 (5th Cir. 2016). As Carroll was not sentenced under a Guideline
lowered by Amendment 782, the district court did not abuse its discretion when
it denied his motion.
      Thus, Carroll has failed to show that he will raise a nonfrivolous issue
on appeal. See Howard, 707 F.2d at 220. Accordingly, his IFP motion is
DENIED. Because his appeal is frivolous, it is DISMISSED. 5TH CIR. R. 42.2.




                                         2